Citation Nr: 1809070	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifesting as fatigue, to include as a manifestation of an undiagnosed illness acquired during Persian Gulf service (fatigue).  

2.  Entitlement to service connection for a vestibular disability, to include as a manifesting as vertigo and dizziness (vertigo).

3.  Entitlement to service connection for a neurological disability, to include as a manifestation of an undiagnosed illness acquired during Persian Gulf service (neurological disability).

4.  Entitlement to service connection for hypertension. 
 
5.  Entitlement to a disability rating in excess of 10 percent for atrial fibrillation.

6.  Entitlement to a disability rating in excess of 10 percent for folliculitis (skin disability).
7.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.

8.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active service in the United States Army from February 1989 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The matter was previously before the Board in September 2014.  The Board found that there was new and material evidence to reopen the claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for dizziness, light headedness, and fainting spells.  The Board also remanded the Veteran's claims to further develop these issues and obtain additional examinations.  

In a May 2015 rating decision, the Veteran was granted service connection for schizophrenia and granted entitlement to individual unemployability.  Thus, those issues are no longer before the Board. 

In October 2016 this matter was once again before the Board.  At that time, the Veteran's representative submitted a written statement showing the Veteran's intent to withdraw a claim for a higher rating for his service-connected conjunctivitis, and the issue was withdrawn.  Moreover, the Board remanded the issues of fatigue, headaches, neurological impairments, and vertigo in order to obtain additional examinations to determine if they were related to the Veteran's service in the Persian Gulf.  Lastly, the Board remanded the issues of atrial fibrillation, folliculitis, carpal tunnel syndrome, and irritable bowel syndrome in order to ascertain their current severity.  

In a January 2017 rating decision, the Veteran was granted service connection for migraine headaches.  Thus, this issue is no longer before the Board.  

The issues of entitlement to service connection for hypertension, vertigo, and a neurological disability, and whether new and material evidence has been submitted to reopen a claim for service connection for a disorder manifested as fatigue, to include as a manifestation of an undiagnosed illness acquired during Persian Gulf service are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's heart disability did not result in paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.

2.  For the entire appeal period, the Veteran's skin disability at worst, resulted in symptoms of the skin covering a total body area of 5 to 20 percent and less than 5 percent in an exposed area and did not require systemic or topical corticosteroid or other immunosuppressive drugs as treatment.

3.  The Veteran is right handed. 
4.  The Veteran's right wrist carpal tunnel syndrome exhibits symptoms of no more than mild severity.  

5.  The Veteran has severe pain and constipation associated with his IBS.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for atrial fibrillation have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2017).

2.  The criteria for a rating in excess of 10 percent for folliculitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code 7806 (2017).

3.  The criteria for a disability rating in excess of 10 percent for right wrist carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

4.  The criteria for an evaluation in excess of 30 percent but not greater, for IBS have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in April 2008 before the September 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA provided the Veteran with several VA examinations to ascertain the severity of the Veteran's disabilities in August 2008, November 2009, December 2014, and March 2017.  Moreover, the Board finds that the opinions regarding the Veteran's heart disability, skin disability, carpal tunnel syndrome, and IBS provided by the examiners following the Board's remand are adequate to adjudicate the claims. They substantially comply with the Board's remand instructions because they were provided after a review of the record on appeal, they referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiners provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Ratings 

The Veteran contends that his disabilities should be entitled to increased ratings throughout the pendency of the appeal.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  
In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Atrial Fibrillation

The Veteran seeks a rating in excess of 10 percent for his atrial fibrillation throughout the pendency of the appeal.  

The Veteran's atrial fibrillation is currently rated at 10 percent according to 38 C.F.R. § 4.104, Diagnostic Code 7010 (supraventricular arrhythmias).  

Under this code a 10 percent evaluation is warranted for permanent atrial fibrillation, or for one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor.

Diseases of the heart may be evaluated based on metabolic equivalents (METs), defined as the energy cost of standing quietly at rest and representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When evaluation requires the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity may be used (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow).

In a November 2009 VA examination, the Veteran was diagnosed with paroxysmal atrial fibrillation.  The examiner also indicated that the Veteran did not have any other heart disabilities besides hypertension.  See November 2009 VA examination.  In addition, the Veteran was examined, and it was reported that the Veteran had a normal heart rhythm.  Moreover, the Veteran was given a stress test and the doctor reported that the stress test was normal, theVeteran achieved 10 METS, and his ejection fraction was greater than 50 percent.  See November 2009 VA examination.  

In December 2014, the Veteran had a VA examination to determine the severity of this disability.  The examiner diagnosed the Veteran with intermittent (paroxysmal) atrial fibrillation.  The examiner also indicated that the Veteran did not have a myocardial infarction, congestive heart failure, a heart valve condition, infectious heart conditions, or pericardial adhesions.  Moreover, the examiner reported that the Veteran had a regular heart rhythm and regular heart sounds.  Furthermore, the examiner indicated that the Veteran had an EKG at this examination and the results were normal.  See December 2014 VA examination.  Lastly, the examiner stated that VA treatment records showed no EKG evidence of occurrence of paroxysmal atrial fibrillation in the past 12 months.  See December 2014 VA examination.  

In April 2017, the Veteran had another VA examination to determine the severity of this disability.  The examiner diagnosed the Veteran with intermittent (paroxysmal) atrial fibrillation.  The examiner also indicated that the Veteran did not have a myocardial infarction, congestive heart failure, a heart valve condition, infectious heart conditions, or pericardial adhesions.  Moreover, the examiner reported that the Veteran had a regular heart rhythm and regular heart sounds.  Lastly, the examiner reported that "since 2014, the Veteran has had no hospitalizations for atrial fibrillation."  The examiner added that the Veteran he has had "multiple EKGs and Holter monitors with no evidence of atrial fibrillation from the years of 2014 to 2017."  See April 2017 VA examination.   

The Board has also examined the Veteran's medical records in addition to these VA examinations.  Accordingly, the Board notes that while treatment records periodically document the Veteran's complaints and treatment for chest pain, nothing in these treatment records show his disability to be worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Moreover, the Board has taken into account the Veteran's lay statements regarding his disability.  The Veteran is competent to describe the feelings he experiences when his heart rate increases, but he is not competent to diagnose paroxysmal atrial fibrillation or other supraventricular tachycardia, as there is no evidence that he possesses the requisite medical training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In addition, the rating criteria under which the Veteran's atrial fibrillation is evaluated, DC 7010, is based upon the number of episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year as documented by ECG or Holter monitor, and not as documented by a layperson.  As such, the Veteran's lay statements as to increased symptoms during a by themselves are not sufficient to warrant a higher rating in this case. 

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period and a rating increase in excess of 10 percent is not warranted.  Moreover, the record does not show any evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  However, the Board finds the examinations to be the most probative evidence regarding the Veteran's disability and places significant weight on those reports.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 10 percent for atrial fibrillation.  

Extra Considerations 

The Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In turn, the Board has examined the other diagnostic codes for cardiovascular disabilities and finds that application of an alternate diagnostic code is not appropriate here because the facts of the case do not support their application.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7008, 7011-7020.  The Board notes that Diagnostic Code 7010 pertains specifically to the disability at issue and the evidence does not support application of an alternate diagnostic code.  

Further, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.

B.  Folliculitis

The Veteran seeks a rating in excess of 10 percent for his skin disability throughout the pendency of the appeal.  

The Veteran's disability is rated according to Diagnostic Code 7806 and 7831.  

According to Diagnostic Code 7806, a 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

According to Diagnostic Code 7830, a noncompensable disability rating is warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating is warranted for scarring alopecia affecting over 40 percent of the scalp.

According to Diagnostic Code 7831, a non-compensable rating is warranted for loss of hair limited to scalp and face.  A 10 percent rating is warranted for the loss of all body hair.  

In August 2008, the Veteran attended a VA examination regarding his claim for folliculitis.  The Veteran reported that the condition was chronic and reported that the disability caused his skin to itch.  Following the examination, the examiner reported that the disability affected less than 5 percent of the Veteran's head, face, neck and hands were affected and less than 5 percent of the Veteran's total body was affected.  See August 2008 VA examination.  

In November 2009, the Veteran attended a VA examination regarding his claim for folliculitis.  At that examination, the examiner diagnosed the Veteran with alopecia.  The examiner also reported that there was a small area of decreased hair density of the occipital area and there was no folliculitis.  The examiner also reported that less than 5 percent of the Veteran's head, face, neck and hands were affected and less than 5 percent of the Veteran's total body was affected.  See November 2009 VA examination.  

In December 2014, the Veteran attended another VA examination to determine the severity of his skin disability.  At this examination the Veteran reported an itchy scalp.  Following the examination, the examiner reported that the Veteran had scarring and alopecia on the back of head and diagnosed the Veteran with occipital folliculitis and alopecia.  Next, the examiner reported that the Veteran had no systemic manifestations due to any skin diseases, the Veteran had no treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders, and the Veteran has not been treated with any oral or topical medications in the past 12 months.  Moreover, the examiner reported that none of the Veteran's body was exposed to a skin condition.  Furthermore, the examiner reported that the Veteran had less than 20 percent of his scalp affected by alopecia.  See December 2014 VA examination.  

In April 2017, the Veteran attended an additional VA examination to determine the severity of his skin disability.   The Veteran reported that he uses lotion to the back of his neck for itching, rash, burning, and pain.  The examiner also noted that the Veteran has not had any medical care for a skin condition in recent years except for a single visit when he was treated for folliculitis.  Following the examination, the examiner diagnosed the Veteran with pseudo folliculitis barbae and no longer found that the Veteran had folliculitis or alopecia.  See April 2017 VA examination.  The examiner also reported that the Veteran's skin condition does not cause scarring, there are no systemic manifestations due to any skin diseases, and no treatments with oral or topical medications in the past 12 months.  Moreover, the examiner indicated that the Veteran does not have any skin conditions that affect his face, neck, and hands.  Furthermore, the examiner reported that "VAMC records are silent for pseudo folliculitis barbae in the last 5 years that were reviewed by the examiner." The examiner added that the Veteran was evaluated by VAMC dermatologist in 2015 and a "waist up examination was done with no documentation of pseudo folliculitis barbae." The examiner continued by stating that the Veteran "was treated for folliculitis of his chest and back but not for pseudo folliculitis barbae.  The Veteran used one month of prescribed benzoyl peroxide with 11 unused refills which expired one year later."  The examiner further stated that the "Veteran did not follow up for any future dermatology appointments."  Lastly, the examiner opined that "the Veteran's service connected pseudo folliculitis barbae has resolved."  See April 2017 VA examination.  

The Board also notes that the record contains photographs of the Veteran's affected area.  However, the Board finds that these records do not show symptoms worse than what was reported at the above VA examinations.  

In sum, the Board finds that the Veteran's condition has remained consistent throughout the pendency of the appeal and the record does not reflect that the Veteran's condition warrants a rating increase.  Moreover, the record does not show that the Veteran's disability has exhibited symptoms affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Furthermore, the record does not show that the Veteran's disability has exhibited symptoms affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  However, the Board finds the examinations to be the most probative evidence regarding the Veteran's disability and places significant weight on those reports.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 10 percent for folliculitis.  

Extra Considerations 

The Board has examined other Diagnostic Codes pertinent to the Veteran's claim and finds that the evidence does not show that the Veteran's skin disability warrants a higher disability rating under any additional Diagnostic Codes.  The Board has examined Diagnostic Codes 7830 and 7831.  As to Diagnostic Code 7830, the record does not show that the Veteran has symptoms affecting more than 40 percent of his scalp.  Moreover, the Board has examined Diagnostic Code 7831 and the Veteran is already in receipt of 10 percent and a higher rating is not available under this code and the record does not demonstrate that the Veteran has lost all his body hair in order to warrant consideration for a separate compensable rating.  Butts, supra.  

Further, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette, supra. (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.

C.  Carpal Tunnel Syndrome of the Right Wrist

The Veteran seeks a rating in excess of 10 percent for his carpal tunnel disability throughout the pendency of the appeal.  

The Board acknowledges that this disability affects the Veteran's dominant hand.  

The Veteran's right wrist is rated under DCs 5215-8515, an analogous code for paralysis of the median nerves. 

According to Diagnostic Code 5215, a maximum rating of 10 percent assigned for limitation of motion of the major dominant or minor nondominant extremity, for dorsiflexion limited to 10 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a.

The Rating Schedule further provides that the normal range of motion for the wrist is from 0 to 70 degrees of dorsiflexion and 0 to 80 degrees of palmar flexion.  Normal wrist ulnar deviation is from 0 to 45 degrees, while normal wrist radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I

In addition, Diagnostic Code 8515 states that mild incomplete paralysis of the median nerve is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis of the median nerve is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis of the median nerve is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017).  Further, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In November 2009 the Veteran attended a VA examination regarding his right wrist.  The examiner stated that the Veteran reported "vague complaints of wrist pain and occasional numbness in his hands."  The Veteran reported that he has pain while using wrenches and pain with repetitive motion.  Following the examination, the examiner opined that the Veteran had a normal right wrist.  In addition, the examiner reported that "with repetition of all the motions, Veteran had full range of motion in wrist and that there was no less of motion secondary to pain, weakness or lack of endurance."  See November 2009 VA examination.   

In December 2014 the Veteran attended another examination for his right wrist carpal tunnel syndrome.  The Veteran reported that he has occasional right wrist pain with activities such as grasping or lifting.  Following the examination, the examiner reported that the Veteran had normal right wrist range of motion.  See December 2014 VA examination.  In addition, the examiner also reported that the Veteran does not have flare-ups.  Moreover, the examiner reported that the Veteran had no signs of ankylosis and normal muscle strength in his right wrist.  Furthermore, the examiner indicated that the Veteran had mild numbness in his right upper extremity and incomplete paralysis of the median nerve.  See December 2014 VA examination.  

In April 2017, the Veteran attended an additional VA examination to determine the severity of his disability.  At the examination, the Veteran reported sharp stabbing pain in his right wrist and numbness from elbow extending to the entire forearm then to 4th and 5th fingers.  The Veteran also stated he has tingling from his elbow to the entire forearm and all 5 fingers.  Following the examination, the examiner reported that the Veteran did not have constant or intermittent pain in his right upper extremity.  The examination report was also silent for signs of numbness or paresthesia in the right upper extremity.  Moreover, the examiner reported normal wrist flexion, extension, and grip.  Furthermore, the examiner reported that the Veteran's radial, median, and ulnar nerves were all normal.  Lastly, the examiner stated that he found no evidence of a right carpal tunnel syndrome in VAMC records.  The examiner added that although the Veteran reported having had an abnormal EMG/NCS, he was unable to find an EMG/NCS for years 1998 to 2017.  The examiner continued by stating that the "Veteran has been evaluated by multiple specialists in VA with no diagnosis of right carpal tunnel syndrome."  The examiner further stated that "the Veteran's VA and private treatment records show documentation of migratory paresthesia dating back to 2003."  Lastly, the examiner opined that the Veteran "does not have right carpal tunnel syndrome." See April 2017 VA examination.  

In sum, the Board finds that the Veteran's condition has remained consistent throughout the pendency of the appeal and the record does not reflect that the Veteran's condition warrants a rating increase.  Moreover, the record does not show that the Veteran's disability has exhibited symptoms regarding lost range of motion or moderate or severe paralysis of the median nerve.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  However, the Board finds the examinations to be the most probative evidence regarding the Veteran's disability and places significant weight on those reports.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 10 percent for right wrist carpal tunnel syndrome.  

Extra Considerations 

The Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this case, the Board acknowledges that the Veteran has received other diagnoses such as a wrist sprain and tendinitis, however the Veteran is already in receipt of 10 percent and the maximum rating available under Diagnostic Code 5215 is 10 percent and an alternate rating under this Diagnostic Code would not be favorable to the Veteran.  Butts, supra.  

Further, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette, supra. (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.

D.  Irritable Bowel Syndrome (IBS) 

The Veteran seeks a rating in excess of 10 percent for his IBS throughout the pendency of the appeal. 

The Veteran's IBS is rated according to Diagnostic Code 7319.  Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent evaluation is then provided for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In August 2008, the Veteran attended a VA examination regarding this disability.  At the examination, the Veteran reported that he experienced nausea several times a week, and constant constipation.  The Veteran also reported that the symptoms are chronic and nothing seems to help. In addition, the Veteran reports that the pain is severe and lasts thirteen to twenty-four hours.   See August 2008 VA examination.  

In November 2009, the Veteran attended another VA examination for this disability.  At that examination the Veteran reported constant constipation and severe intestinal pain that is constant in duration.  See November 2009 VA examination.  

In December 2014, the Veteran attended another VA examination for this disability.  At that examination the Veteran reported that he has chronic constipation, abdominal bloating, and excess flatulence.  Moreover, the examiner noted that the Veteran takes continuous medication to control the symptoms of his disability.   See December 2014 VA examination.  

In March 2017, the Veteran attended an additional VA examination to determine the severity of this disability.  At that examination the Veteran reported chronic constipation and bloating.  Moreover, the examiner noted that the Veteran takes continuous medication to control the symptoms of his disability.  Furthermore, the examiner reported that the Veteran's medical history shows intermittent reports of constipation and the examiner opined that the Veteran's "IBS-constipation is mild at worst."  See March 2017 VA examination.  

The Board acknowledges that the Veteran is considered competent to report symptoms such as pain and constipation because this requires only personal knowledge as it comes to him through his senses.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  Accordingly, the Board finds the Veteran's lay statements regarding the severity of his disability to be competent and credible evidence and the Board has placed significant probative weight on the Veteran's lay statements.  See Davidson, supra.  

In sum, after an examination of the record, the Board finds that the Veteran's condition has remained consistent throughout this appeal and the weight of the evidence indicates that the Veteran is entitled to a disability rating of 30 percent for his IBS.  The Board notes that the March 2017 examiner ultimately characterized the Veteran's condition as mild.  Nevertheless, such characterizations, though competent evidence, are not binding on the Board.  Moreover, the Veteran's reports of severe and constant abdominal pain and constipation have been consistent throughout the appeal which demonstrates that the Veteran's disability represents symptoms that more nearly approximate a disability picture that is categorized as severe.  Therefore, the Board finds that the Veteran's symptoms more closely approximate severe IBS rather than simply a moderate case of IBS.  Thus, after resolving all doubt in favor of the Veteran, a disability rating of 30 percent for IBS is warranted.

Extra Considerations 

The Board has examined the other diagnostic codes for the digestive system and finds that application of an alternate diagnostic code is not appropriate here because the facts of the case do not support their application.  The Board notes that Diagnostic Code 7319 pertains specifically to the disability at issue and the evidence does not support application of an alternate diagnostic code.  Butts, supra.  

Further, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette, supra. (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.


E.  TDIU-Increased Ratings 

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board acknowledges that the Veteran did claim that he was unable to work due to his service-connected disabilities that are currently on appeal.  However, the Veteran was granted TDIU during the pendency of the appeal with an effective date awarded from the filing of the Veteran's claim for increased ratings.  Thus, since the Veteran's claim for TDIU has been granted, no further discussion is necessary.  


ORDER

Entitlement to a disability rating in excess of 10 percent for atrial fibrillation is denied.

Entitlement to a disability rating in excess of 10 percent for folliculitis is denied.  

Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome of the right wrist, is denied.  

Entitlement to a disability rating 30 percent, but not greater, for irritable bowel syndrome, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As to the issue of hypertension, the addendum opinion that VA obtained contained an analysis that only discussed if the Veteran's hypertension was related to service.  Unfortunately, the examiner did not provide an opinion if the Veteran's hypertension was caused by or related to any of his service-connected conditions.  Thus, a remand for this issue is necessary to obtain a competent and credible medical opinion regarding the nature and etiology of this disability.  

As to the claims for, fatigue, vertigo, and the neurological disability, the examiner did not provide a thorough and clear discussion as to whether these claims are separate disabilities or if they are simply manifestations related to the Veteran's service-connected schizophrenia.  Therefore, the Board finds a remand is necessary to obtain competent and credible medical opinions as to the nature and etiology of the Veteran's disabilities.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 3, 2017 to the present 

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension, fatigue, vertigo, and neurological disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it as least as likely as not that the Veteran's disabilities are related to the Veteran's military service to include the environmental conditions that the Veteran was exposed to in the Persian Gulf War?

(B).  Is it as least as likely as not that the Veteran's disabilities are caused or aggravated by any of his service-connected disabilities?

The VA examination report must include a complete rationale for all opinions expressed.  

The VA examiner's report should clearly discuss if the Veteran's disabilities are separate conditions or if they are symptoms of his service-connected schizophrenia. 

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


